DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/2021 has been entered.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 2/5/2021 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings

The drawings were received on 3/16/2021.  These drawings are acceptable.

Specification

The substitute specification filed 3/16/2021 has been entered.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watari et al. (JP2013068368A) in view of Yoo (KR20040040766A).








Regarding Claim 1, Watari teaches an expansion valve [0002] comprising: 
a valve body [30] comprising an inlet hole [32b1] through which a refrigerant flows into a valve chamber [35], and a valve hole [32a] through which the refrigerant flows out from the valve chamber [0007; figs 5, 6 & 7]; 
a valve element [58] configured to adjust an amount of the refrigerant flowing through the valve hole [0009; 0018; figs 5, 6 & 7]; 
a power element [36] that is mounted to the valve body [30] and configured to drive the valve element via a valve rod [316; 0006]; 
a support member [8a] configured to support the valve element [0008]; 
a coil spring [8c] configured to press the valve element in a valve-closing direction via the support member [0008]; and 
a vibration isolation spring [52] configured to prevent vibration of the valve element [0017], 
wherein the vibration isolation spring includes an upper portion [53] and a plurality of leg portions [52] that extend radially from the upper portion and that abuts against an inner wall of the valve chamber [0018],
wherein each of the plurality of leg portions [52] includes a bent portion [at least where leg portion 52 bends to from upper portion 53] that bends from the upper portion [53] toward the coil spring [8c], a side portion [at least a portion of leg portion 52] extending downward from the bent portion, and a projected portion [56] formed outward in a vicinity of a lower end of the side portion [figs 6 & 6];
wherein the projected portion [56] of the leg portion [52] abuts against the inner wall of the valve chamber [35] at the valve hole side above an opening portion of the inlet hole [32b1; fig 5]; and dimensions of respective portions of the leg portion [52] are configured such that the projected portion [56] is not inserted into the opening portion of 
Watari does not explicitly teach a support member configured to support the valve element;
where the vibration isolation spring includes the upper portion is disposed between the support member and the coil spring, and 
where the projected portion is formed outward in a vicinity of a lower end side portion such that the projected portion is located directly downward from and in a same radial direction as that which the leg portion extends from the upper portion;
wherein the support member comprises a body portion that is inserted into an inner side of the coil spring.
However, Yoo teaches an expansion valve having a vibration insulation spring [60; fig 1] having a support member [55] configured to support a valve element [50; 33; fig 1];
where the vibration isolation spring includes where an upper portion is disposed between the support member and the coil spring [fig 1; where annular plate 62 of spring 60 is between a portion of support member 55 and coil spring 52], and 
where a [66] projected portion is formed outward in a vicinity of a lower end side portion such that the projected portion is located directly downward from and in a same radial direction as that which the leg portion extends from the upper portion [Drawing I];
wherein the support member [55] comprises a body portion [56] that is inserted into an inner side of the coil spring [52; fig 1]. Yoo teaches that it is known in the field of endeavor of valves where this arrangement suppresses the vibration of the refrigerant flow caused by shaking [43].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify 





    PNG
    media_image1.png
    814
    1202
    media_image1.png
    Greyscale

Drawing I
Regarding Claim 2, Watari, as modified, teaches the invention of Claim 1 above and Yoo teaches wherein the upper portion is defined by a notch formed between the plurality of leg portions [Drawing 1].

Regarding Claim 3, Watari, as modified, teaches the invention of Claim 2 above and Yoo teaches wherein the notch has an arc shape [Drawing 1].

Regarding Claim 5, Watari, as modified, teaches the invention of Claim 1 above and Yoo teaches wherein the upper portion, the bent portion, and the side portion have a constant width in each of the plurality of leg portions [fig 1; Drawing 1 as necessary].

Regarding Claim 7, as best understood, Watari, as modified, teaches the invention of Claim 1 above and Yoo teaches wherein the plurality of leg portions are connected to the upper portion and are adjacent [fig 2; where leg portions 64 are connected].

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watari et al. (JP2013068368A) and Yoo (KR20040040766A) as applied to claim 1 above, and further in view of Abe et al. (JP2003197483A).

Regarding Claim 4, Yoo teaches the invention of Claim 2 above but does not explicitly teach wherein the notch has a triangular shape.
However, Abe teaches a pressure relief valve [0001] having a leaf spring [30] having notches where the notches have a triangular shape [0015; 0017; fig 3] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Watari to have wherein the notch has a triangular shape in view of the teachings of Abe where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. provide a spring that has a simplified structure.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/322960. For example, Application 960 teaches at least an expansion valve having a vibration spring having leg portions that extends downward against an inner wall of valve chamber such that the leg portions do not extend across the inlet of the valve chamber in addition to where the annular base portion of the vibration spring being disposed between a support member and a coil spring. 
This is a provisional nonstatutory double patenting rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LARRY L FURDGE/Primary Examiner, Art Unit 3763